IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-41384
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOE HAVEN BEADLES,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:92-CR-49-2
                       - - - - - - - - - -
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Joe Haven Beadles, Texas prisoner # 04049-078, appeals the

district court’s denial of the motion he filed citing FED.

R. CIV. P. 60(b)(4).    The district court construed the motion as

an attempt to file a successive 28 U.S.C. § 2255 motion and

denied it for failure to obtain our permission to file a

successive motion.     See 28 U.S.C. § 2244(b)(3)(A).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41384
                               -2-

     Because Beadles is attempting to challenge his criminal

conviction directly, FED. R. CIV. P. 60(b)(4), which applies only

to civil judgments, is inapplicable.   Therefore, the district

court did not err in construing his motion as a successive 28

U.S.C. § 2255 motion and denying it for failure to comply with 28

U.S.C. § 2244(b)(3)(A).   Cf. United States v. Rich, 141 F.3d 550,

551-53 (5th Cir. 1998).

     AFFIRMED.